DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Status of Objections and Rejections
New grounds of rejection are necessitated in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 8-9, 11, 14-19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (U.S. 9,434,778) in view of Michels (D.A. Michels, Imaged Capillary Isoelectric Focusing for Charge-Variant Analysis of Biopharmaceuticals, Bioprocess Technical, 9(10), November 2011, page 48-54), and further in view of Vitti (U.S. Patent Pub. 2016/0144025, filed in IDS Filed on November 28, 2018), supported by Brockmeyer (U.S. Patent. Pub. 2019/0000919) as an evidence for claim 1 and by Salas-Solano (O. Salas-Solano, Robustness of iCIEF methodology for the analysis of monoclonal antibodies: An interlaboratory study, Journal of Separation Science, 2012 (35), page 3124-3129) for claim 4.
Regarding claims 1, 4 and 24, Morin teaches a method for analyzing charge variants (Col. 164, lines 26-27: charge variant analysis by imaged capillary isoelectric focusing icIEF) comprising: 
loading a protein sample (Col. 164, line 19: modified FGF-21 polypeptides) onto a separation capillary (Col. 164, lines 47-50: deamidation was detected by charge 
applying a first voltage for a first predetermined period of time (Col. 164, lines 57-58: applying 1.5 kV for 2 min); 
applying a second voltage for a second predetermined period of time (Col. 164, lines 58: and then 3.0 kV for 11 min) to focus the migration of charge variants of the protein within the capillary (Col. 164, line 57: the focusing was achieved); and 
detecting and quantifying charge variants of the protein (Col. 164, lines 58-61: quantification of (-) charge modified species relative to the parent species was performed by integration of the corresponding area under the curves).  

Morin does not explicitly disclose the steps of generating an electropherogram comprising a plurality of peaks corresponding to charge variant isoforms; and detecting and quantifying charge variants of the protein: (i) measuring an absorbance for a plurality of charge variant isoforms; (ii) segregating the plurality of charge variant isoforms into isolated regions comprising a first region (R1), a second region (R2), and 
However, Michels teaches analyzing charge variants of therapeutic proteins (page 48, Col. 1, para. 1, lines 1-2) on imaged capillary isoelectric focusing iCIEF (page 48, Col. 1, para. 1, lines 17-18).  The resultant electropherogram shows various isoforms of an antibody-drug conjugates (ADCs) between the pI markers 7.6 and 9.7 (Fig. 1; page 50, Col. 2, para. 2, lines 8-11).  The main peak or 0-Lys form of the ADC has an apparent pI or 9.2 (Fig. 1; page 50, Col. 2, para. 2, lines 14-15).  The acidic variants are observed before the 0-Lys peak (Fig. 1; page 50, Col. 2, para. 2, lines19-21), and the basic variants are observed after the o-Lys peak (Fig. 1).  For the QC applications, the relative percentage peak areas for acidic, main, and basic species were reproducible within 1.9, 0.9, and 16.6% RSD, respectively (page 50, Col. 1, para. 2, lines 2, 16-19).  Thus, Michels teaches detecting and quantifying charge variants comprises: 
measuring an absorbance for a plurality of charge variant isoforms (Fig. 1: showing the electropherograms at UV absorbance at 280 nm); 
segregating the plurality of charge variant isoforms into isolated regions (Fig. 1: showing the charge variant isoforms: 0-Lys, acidic variants, and basic variants) comprising a first acid/acidic region (R1) (Fig. 1: acidic variants), a second region (R2) (Fig. 1: 0-Lys), and a third region (R3) (Fig. 1: basic variants); and
determining a percentage of charge variant isoforms falling within each of regions R1, R2 and R3 (page 50, Col. 1, para. 2, lines 2, 16-18: the relative percentage peak areas for acidic, main, and basic species were reproducible; thus the relative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin by segregating the charge variants of protein isoforms on the resultant electropherogram and determining their peak area percentages as taught by Michels because characterization and peak identification of iCIEF profiles are important for understanding distribution of product charge isoforms and how they affect biological activity (Michels, page 50, Col. 2, para. 3, lines 1-5).  Use of known technique to improve similar method in the same way if prima facie obvious. MPEP 2141(III)(C).  

Morin does not explicitly disclose the charge variant analysis method is for a vascular endothelial growth factor trap (VEGF-Trap) protein, or the loaded sample is a sample comprising the VEGF-Trap protein, or the focused protein is the VEGF-Trap protein, or the detected and quantified charge variants is for the VEGF-Trap protein (claim 1) or the VEGF-Trap protein comprises a protein of SEQ ID NO: 1 (claim 24) or the plurality of peaks including three principal peaks with an isoelectric point (pI) between 6.90 and 7.22; the first region R1 comprising peaks with a pI of less than 6.90, 
However, Vitti teaches charge variant analysis was done using imaged capillary isoelectric focusing (iCIEF) for the formulated drug substance and drug product ([0203] lines 3-5).  The drug includes the co-formulated anti-Agn-2 antibody and VDGF antagonist ([0202] lines 1-2).  Specific exemplary VEGF antagonists include VEGF-inhibiting fusion proteins, also referred to herein as “VEGF-Traps” ([0085] lines 9, 14-15).  The sequence listing consists of 11 SEQ ID NOs, including SEQ ID NO 1 (page 47, Table of sequence listing, line <210>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin for analyzing charge of a VEGF-Trap protein including a protein of SEQ ID NO 1 as suggested by Vitti because IEF (i.e., the method of Morin by loading the sample into a capillary with the carrier ampholyte forming a pH gradient within the capillary and then focusing the sample within the capillary) and the detecting and quantifying method of charge variants (i.e., the method of Michels) are suitable analysis tools for characterization of charge variants of VEGF-Trap protein samples.  Further, the claimed peaks of the VEGF-Trap protein would be necessarily obtained from the iCEF electropherogram of the VEGF-Trap protein because the peaks are characteristic to this specific protein.  Thus, the peaks of the VEGF-Trap protein iCEF electropherogram must have peaks with pI less than 6.90, three principal peaks with pI between 6.90 and 7.22, and peaks with pI greater than 7.22.

“such that the carrier ampholyte forms a pH gradient within the capillary” and “such that the overall charge of the charge variants is neutral” are deemed to be intended results of the steps “applying a first voltage for a first predetermined period of time” and “applying a second voltage for a second predetermined period of time” respectively because during the IEF separation, a pH gradient within the gel must be established followed by protein migration due to their net charge in the pH gradient until they reach the pH equivalent to their isoelectric point (as evidenced by Brockmeyer [0463] lines 5-7), i.e., the overall charge of the charge variants is neutral.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method.  In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited. MPEP 2111.04(I).

Regarding claim 6, Morin teaches the stabilizing additive comprises urea (Col. 164, line 55: 4M urea).

Regarding claim 8, Morin teaches the mixture includes approximately 0.35% methylcellulose (Col. 164, lines 53-54: the sample contains 0.35% methyl cellulose).



Regarding claim 11, Morin teaches the second voltage comprises 3000 V (Col. 164, line 58: and then 3.0 kV).

Regarding claim 14, Morin, Michels, and Vitti disclose all limitations of claim 6 as applied to claim 6.  Morin, Michels, and Vitti do not explicitly disclose the amount of urea in the mixture is greater than 0M and less than approximately 8M, or any intervening range.
However, Morin teaches the amount of urea in the mixture is 4M (Col. 164, line 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by including 0M-8M urea as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 15, Morin, Michels, and Vitti disclose all limitations of claim 1 as described to claim 1.  Morin, Michels, and Vitti do not explicitly disclose the mixture includes between approximately 0.01% and approximately 0.35% methylcellulose, or any intervening range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by including 0.01%-0.35% methylcellulose as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 16, Morin, Michels, and Vitti disclose all limitations of claim 1 as applied to claim 1.  Morin, Michels, and Vitti do not explicitly disclose the first voltage is between approximately 1 V and about 3000 V, or any intervening range.
However, Morin teaches the first voltage is 1.5 kV (Col. 164, line 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by applying the first voltage between 1V and 3000 V as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 17, Morin, Michels, and Vitti disclose all limitations of claim 1 as applied to claim 1.  Morin, Michels, and Vitti do not explicitly disclose the first 
However, Morin teaches applying the first voltage at 1.5 kV for 2 min (Col. 164, lines 57-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by applying the first voltage for between 1 second and 5 minutes as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 18, Morin, Michels, and Vitti disclose all limitations of claim 1 as described to claim 1.  Morin, Michels, and Vitti do not explicitly disclose the second voltage is between about 1 V and approximately 6000 V, or any intervening range.
However, Morin teaches the second voltage is 3.0 kV (Col. 164, line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by applying the second voltage between 1V and 6000 V as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).


However, Morin teaches applying the second voltage at 3.0 kV for 11 min (Col. 164, line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by applying the second voltage for between 1 minute and 15 minutes as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 5, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Michels and Vitti, and further in view of Anderson (S. Anderson, Applications of imaged capillary isoelectric focusing technique in development of biopharmaceutical glycoprotein-based products, Electrophoresis, 2012(33), page 1538-44).
Regarding claims 5 and 13, Morin, Michels, and Vitti disclose all limitation of claim 1 as applied to claim 1.  Morin Michels, and Vitti do not explicitly disclose the concentration of protein loaded onto the separation capillary is approximately 2.0 mg/ml (claim 5) or the concentration of the protein loaded onto the separation capillary is between approximately 1.0 and 8.0 mg/ml, or any intervening range (claim 13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin, Michels, and Vitti by using a protein sample at concentration of 2.0 mg/ml as taught by Anderson because 2 mg/ml is a suitable concentration for a protein sample of icIEF analysis on iCE 280 Analyzer (page 1539, Col. 2, Section 2.3, para 1, lines 1-2).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 10 and 12, Morin, Michels, and Vitti disclose all limitation of claim 1 as applied to claim 1.  Morin, Michels, and Vitti do not disclose the first predetermined period of time is approximately 1 minute (claim 10) or the second predetermined period of time is approximately 7 minutes (claim 12).
However, Anderson teaches imaged capillary isoelectric focusing (icIEF) analyzing biopharmaceutical glycoprotein products such as mAbs, erthyropoietin (EPO), and recombinant Fc-fusion proteins (page 1538, [Abstract] lines 2, 7-8).  The Fc-Fusion sialidase A treated sample was prefocused from 1 min using a voltage of 1500 V followed by 7 min at 3000 V (page 1540, Col. 2, para. 1, lines 2-3).
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Michels and Vitti, and further in view of Mack (S. Mack, A systematic study in CIEF: Defining and optimizing experimental parameters critical to method reproducibility and robustness, Electrophoresis, 2009(30), page 4049-58).
Regarding claim 7, Morin, Michels, and Vitti disclose all limitations of claim 6 as described to claim 6.  Morin, Michels, and Vitti do not disclose the amount of urea in the mixture comprises approximately 2 M.
However, Mack teaches the influence of urea on the shape of mAb isoform peaks, due to the protein aggregation and precipitation (page 4054, Col. 2, Section 3.3, para. 1, lines 1-2).  The studied urea concentration of the isoform bands of IgG1k sample ranges from 0 to 6M (page 4055, Col. 1, para. 1, lines 5-6), and Fig. 4 shows that peak resolution is much better with urea at a concentration of 3M (Fig. 4; page 4055, Col. 1, para. 1, line 9).  Mack teaches the urea concentration needs to be optimized for different protein families (page 4055, Col. 1, para. 1, lines 9-11), rendering it a result-effective variable to be optimized through routine experimentation.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-19, and 24 have been considered but are unpersuasive.
Applicant argues Morin does not teach or suggest methods of detecting and quantifying charge variants (page 6, para. 3, lines 1-2), and neither Salas-Solano nor Michels remedies the deficiency in the teaching of Morin (page 7, para. 2-3).  Then, Applicant concluded the combination of Morin, Salas-Solano, and Michels does not teach or suggest all elements of the pending claims, nor renders the claim obvious (page 9, para. 1, last four lines).  Examiner notes that Salas-Solano is now not relied on to teach any limitation of claim 1, but only is an evidence to show the iCE280 Analyzer from ProteinSimple is equipped to an UV detector at 280 nm (for claim 4).  This argument is unpersuasive because Morin teaches a method of charge variant analysis on iCEF on the operation of iCEF including the sample loading, separation mixture, and voltage application; Michels teaches a method how to quantify the charge variants of the protein including grouping the peaks of the resultant electropherogram for determining the percentage of charge variant isoforms of each group.  Thus, the 
Applicant argues Vitti does not remedy the combined deficiencies of Morin, Salas-Solano, and Michels (page 9, para. 2, line 1).  This argument is unpersuasive because Vitti teaches the drug including the co-formulated anti-Agn-2 antibody and VDGF antagonist (Vitti, [0202] lines 1-2) can be done on iCEF for charge variant analysis.  It would have been obvious to use the combined method of Morin (the method of iCEF) and Michels (the method of quantifying the charge variants) on the specific protein, i.e., the VEGF-Trap protein, for its charge variant analysis. 
Applicant argues Anderson does not teach or suggest methods of for analyzing charge variants of a VEGF-Trap protein recited by instant claim 1 (page 12, para. 3, lines 5-6).  Examiner agrees.  However, the protein concentration as claimed in claims 5 and 13 and the predetermined period of time for voltage application as claimed in claims 10 and 12 are suitable conditions for certain protein separation on iCEF.  The suggestion for adjusting these operational conditions to obtain the claimed conditions would have been within the ambit of one of ordinary skill in the art.  
Applicant argues Mack does not teach or suggest methods of for analyzing charge variants of a VEGF-Trap protein (page 13, para. 2, lines 4-5).  Examiner agrees.  However, the urea concentration is a variable which achieves a recognized result of better peak resolution adapted for different proteins families (Mack, page 4055, Col. 1, para. 1, lines 9-11), and the claimed limitation would be obtained through routine experimentation for optimization.  MPEP 2144.05 (II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795